220 F.2d 756
Melvin VON BEHREN, Appellant,v.UNITED STATES of America.
No. 15121.
United States Court of Appeals Eighth Circuit.
March 11, 1955.

Appeal from the United States District Court for the Eastern District of Missouri.
Wayne C. Smith, Jr., Clayton, Mo., for appellant.
Harry Richards, U. S. Atty., Wayne Bigler, Jr., Asst. U. S. Atty., and Forrest Boecker, Asst. U. S. Atty., St. Louis, Mo., for appellee.
PER CURIAM.


1
Appeal from District Court dismissed for want of prosecution, on motion of counsel for appellee in open court.